Case 19-61608-grs           Doc 832      Filed 07/29/20 Entered 07/29/20 00:39:14                      Desc Main
                                         Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

In re:

AMERICORE HOLDINGS, LLC, et al.1                                                CASE NO. 19-61608

         Debtors.
                                                     /

    CHAPTER 11 TRUSTEE’S SECOND AMENDED DESIGNATION OF EXHIBITS AND
                  WITNESSES FOR HEARING ON JULY 29, 2020

         Carol L. Fox, Chapter 11 Trustee (“Trustee”) for Americore Holdings, LLC and its

affiliated debtors (collectively, the “Debtors”) in the above referenced jointly administered

Chapter 11 Cases by and through her undersigned counsel respectfully submits this amended

notice regarding witnesses and exhibits for the hearings scheduled for July 29, 2020. The Trustee

designates exhibits and witnesses for the matters scheduled as provided herein.

         I.       Chapter 11 Trustee’s Amended Motion for Entry of an Order: (A) Authorizing the

                  Sale of Substantially All of the Debtors’ Assets (St. Alexius) in Accordance with

                  Approved Bid Procedures, as Modified; (B) Authorizing the Assumption and

                  Assignment of Executory Contracts and Unexpired Leases in Accordance with the

                  Bid Procedures; and (C) Granting Related Relief [Doc. No. 744]:

                  a. The Trustee designates the following witnesses:

                                    1. Carol L. Fox, Chapter 11 Trustee. Ms. Fox is expected to testify

                                         regarding the current status of the Debtors, the sale process, and

                                         considerations related to her business judgment selection of the



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs     Doc 832     Filed 07/29/20 Entered 07/29/20 00:39:14              Desc Main
                                  Document     Page 2 of 6

                                 highest and best bid;

                              2. Perry Mandarino/Igor Bolev (Representatives of B. Riley). Mr.

                                 Mandarino or Mr. Belov is expected to testify regarding the

                                 sales process, including the solicitation process, the receipt and

                                 analysis of the bids, and if applicable the auction.

                              3. Representative of the designated highest and best bidder. The

                                 representative of the highest and best bidder is expected to

                                 testify regarding the designated highest and best Asset Purchase

                                 Agreement, such bidder’s good faith in connection with its bid

                                 and negotiations with the Trustee, its financial wherewithal to

                                 close on the sale transaction, and requirements under the

                                 provisions of such bidder’s Asset Purchase Agreement.

                              4. Michael Thatcher.       Mr. Thatcher may be called to testify

                                 regarding the wherewithal and proof of ability to close

                                 submitted by Third Friday.

                              5. Any other witness designated by any other party participating

                                 in the hearing.

       The Trustee reserves the right to amend this list to add additional witnesses prior to the

hearing.

               b. The Trustee designates the following exhibits for the hearing:




                                            2
Case 19-61608-grs           Doc 832       Filed 07/29/20 Entered 07/29/20 00:39:14                        Desc Main
                                          Document     Page 3 of 6




    Exh. # Document Description                                    Date                 Date              With or
                                                                   Identified           Admitted          Without
                                                                                                          Objection

     332    Approved Bid Procedures as Modified                    07/29/20
            and provided in the Notice of Modified
            Bid Procedures filed by the Trustee on
            June 29, 2020 [Doc. No. 697].

     34     B. Riley Sale Process Summary                          07/29/20

     35     Stalking Horse Asset Purchase                          07/29/20
            Agreement
     36     Guarantee Agreement Executed by                        07/29/20
            Members of Stalking Horse Bidder
     37     Centers for Medicare & Medicaid                        07/29/20
            Services Form 1531 Health Insurance
            Benefit Agreement
     38     Email response to Brad Shraiberg from                  07/29/20
            Gary Freedman to Brad Shraiberg dated
            June 1, 2020 regarding the need to show
            available funding for the proposed Third
            Friday Plan.
     39     Email response to Brad Shraiberg from                  07/29/20
            Elizabeth Green dated June 1, 2020
            regarding Third Friday’s ability to fund
            the Plan.
     40     Email exchange by and between Jimmy                    07/29/20
            Parrish and Brad Shraiberg dated July 21,
            2020 regarding the scheduling of calls
            with Third Friday lender candidates.
     41     Email exchange by and between Jimmy                    07/29/20
            Parrish and Brad Shraiberg dated July 22,
            2020 regarding scheduling and
            cancellation of call with Portuguese
            lender.
     42     Email exchange by and between Jimmy                    07/29/20
            Parrish and Brad Shraiberg dated July 23,
            2020 regarding attempt to reschedule
            lender call with Portuguese lender.
     43     Email exchange by and between                          07/29/20
            Elizabeth Green and Brad Shraiberg

2
 Trustee is currently working with objecting party Third Friday on a joint exhibit register that the parties intend to
submit to the Court prior to the hearing. The Trustee has numbered her exhibits as they are numbered in the joint
exhibit register for ease of reference.

                                                       3
Case 19-61608-grs    Doc 832    Filed 07/29/20 Entered 07/29/20 00:39:14   Desc Main
                                Document     Page 4 of 6

        dated July 24, 2020 regarding removal of
        appraisal contingency and completion of
        appraisal.
   44   Email exchange by and between                07/29/20
        Elizabeth Green and Brad Shraiberg
        dated July 27, 2020 regarding non-
        compliance with bid procedures and
        response that additional information is
        forthcoming
   45   Email exchange by and between                07/29/20
        Elizabeth Green and Brad Shraiberg
        dated July 28, 2020 regarding extension
        of auction start time and explanation of
        screen 2017 shot of account statement.
   46   Email exchange by and between                07/29/20
        Elizabeth Green and Brad Shraiberg
        dated July 28, 2020 regarding follow up
        on screen shot question
   47   Email exchange by and between                07/29/20
        Elizabeth Green and Brad Shraiberg
        dated July 28, 2020 regarding availability
        of committed funds.
   48   Summary and supporting Bank                  07/29/20
        Statements of St. Alexius Hospital
        Corporation #1 demonstrating payments
        directly to Michael Lewitt between July
        2019 and November 2019
   49   Lease Agreement dated 3/28/2019 for          07/29/20
        personal residence of Grant White
        Guaranteed by Third Friday.
   50   Guaranty of Pelorus Obligations in           07/29/20
        connection with St. Alexius Acquisition
        by Third Friday
   51   Email exchange by and between Michael        07/29/20
        Lewitt and Grant White dated December
        24, 2019 related to Third Friday’s
        inability to pay creditors on account of
        Americore’s failure to pay Third Friday
   52   Email exchange by and between Michael        07/29/20
        Lewitt and Mark Benedict dated
        December 30, 2019 regarding Third
        Friday’s takeover of the Debtors bank
        accounts.
   53   Email exchange by and between Michael        07/29/20
        Lewitt and James Irving dated December
        31, 2020 regarding Mr. Lewitt taking
        control of the Debtors and their property.
   54   Proof of claim number 45-1 of Third          07/29/20

                                           4
Case 19-61608-grs      Doc 832    Filed 07/29/20 Entered 07/29/20 00:39:14            Desc Main
                                  Document     Page 5 of 6

           Friday Total Return Fund, LLP filed in
           the amount of $25,780.016.07.

       II.      Third Friday’s Motion to (1) Conditionally Approve Disclosure Statement and (2)

                Combine Final Hearing on Approval of Disclosure Statement with Hearing on

                Confirmation of the Plan [Doc. No. 647]:

                a. The Trustee designates the following witnesses:

                               1. Carol L. Fox, Chapter 11 Trustee is expected to testify

                                  regarding the structure of the proposed plan and the adequacy

                                  the adequacy of Third Friday’s current disclosure statement.

                               2. Any other witness designated by any other party participating

                                  in the hearing.

       The Trustee reserves the right to amend this list to add additional witnesses prior to the

hearing.

                b. The Trustee does not designate any exhibits at this time but reserves the right

                   to rely upon exhibits submitted by other parties and to amend this designation

                   to add exhibits.

       The Trustee reserves the right to amend this Designation of Exhibits and Witnesses as

appropriate under the circumstances.

       Respectfully submitted this 29th day of July 2020.


                                                    s/ Jimmy D. Parrish
                                                    JIMMY D. PARRISH (admitted pro hac vice)
                                                    Florida Bar No. 526401
                                                    BAKER & HOSTETLER LLP
                                                    200 South Orange Avenue, Suite 2300
                                                    Orlando, Florida 32801
                                                    Telephone 407-649-4000
                                                    Facsimile 407-841-0168
                                                    jparrish@bakerlaw.com
                                                    Counsel to Chapter 11 Trustee

                                             5
Case 19-61608-grs       Doc 832    Filed 07/29/20 Entered 07/29/20 00:39:14      Desc Main
                                   Document     Page 6 of 6


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 29, 2020, I electronically filed the foregoing with the

Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice.


                                                         s/ Jimmy D. Parrish
                                                         JIMMY D. PARRISH




                                              6
